       1:17-cv-01380-SEM-TSH # 107             Page 1 of 4                                             E-FILED
                                                                  Tuesday, 17 December, 2019 11:35:50 AM
                                                                              Clerk, U.S. District Court, ILCD

043267/19344/JNR/KLM

                          UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF ILLINOIS

BARRY JOHNSON,

                       Plaintiff,

v.                                                    Case Number 17 cv 1380

ANDREW TILDEN, MARY GRENNAN,                          Judge Tom Schanzle-Haskins
MICHAEL MELVIN, WEXFORD HEALTH
SOURCES, INC.,

                       Defendants.

               RESPONSE TO PLAINTIFF’S DECEMBER 13, 2019, FILING

       NOW COME the Defendants, ANDREW TILDEN, M.D. and WEXFORD HEALTH

SOURCES, INC., by and through their counsel, CASSIDAY SCHADE LLP, and hereby

responds to Plaintiff’s December 13, 2019, filing as follows:

       1.      On October 4, 2019, Defendants’ motion for sanctions was granted.

       2.      The basis of the Defendants’ motion was the Plaintiff’s failure to participate in his

own deposition.

       3.      The Court ordered Plaintiff to reimburse undersigned counsel for the costs

incurred because of Plaintiff’s refusal.

       4.      The Court informed Plaintiff that he had until November 8, 2019, to do so or face

dismissal.

       5.      Plaintiff has not paid any costs as ordered by the Court.

       6.      Instead, on December 13, 2019, Plaintiff filed a letter, dated 10/13/19, asking the

Court not to dismiss his lawsuit because 1) he has migraine headaches, 2) he might lost his right

leg, and 3) he is current being treated by psychiatry for depression.
       1:17-cv-01380-SEM-TSH # 107              Page 2 of 4



        7.     Attached to his letter is a doctor’s note from Katherine Hospital in Dixon, Illinois

dated October 7, 2019.

        8.     This note indicates that Plaintiff was experiencing on-going problems with

diabetic ulcers on his foot and heel.

        9.     It is unclear based on this note alone whether Plaintiff was admitted to the

hospital on the time of this note and if so, for how long he stayed.

        10.    Plaintiff’s letter and the accompanying note appear to have been filed from

Plaintiff’s place of confinement, therefore, it suggests that Plaintiff is no longer hospitalized at

this time.

        11.    This letter and/or note does not suggest that there was any medical reason why

Plaintiff could not attend his previously scheduled deposition on August 23, 2019.

        12.    To be clear, and to accommodate Plaintiff’s medical needs if needed, Defendants

request that this Court ask Plaintiff for clarification regarding his current housing location and

the extent of his current medical treatment.

        13.    If need be, the Defendants are agreeable to providing Plaintiff with an additional

30 days (pending the Court’s approval) to reimburse them for the costs previously incurred.

        14.    However, to the extent that Plaintiff is going to be allowed any extensions,

Defendants respectfully request that the dispositive motion deadline (January 6, 2020) be stayed

pending resolution of the cost issue.




                                                 2
       1:17-cv-01380-SEM-TSH # 107            Page 3 of 4



       Wherefore, Defendants request that this Court order Plaintiff to offer future clarification

regarding his situation.

                                            Respectfully submitted,

                                            CASSIDAY SCHADE LLP

                                            By: /s/ Jessica N. Klaus
                                                One of the Attorneys for Defendants,
                                                ANDREW TILDEN, M.D. and WEXFORD
                                                HEALTH SOURCES, INC.

Jessica N. Klaus
ARDC No. 6315478
CASSIDAY SCHADE LLP
111 North Sixth Street, 2nd Floor
Springfield, IL 62701
(217) 572-1714
(217) 572-1613 (Fax)
jklaus@cassiday.com




                                                3
        1:17-cv-01380-SEM-TSH # 107            Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2019, I electronically filed the foregoing Response

to Plaintiff’s 12-13-19 Filing with the Clerk of the Court using the CM/ECF system. The

electronic case filing system sent a “Notice of E-Filing” to the following:

Mary Kaitlyn Clark-Joseph
Chauncy Graham
Assistant Attorney General
500 South Second Street
Springfield IL 62701
mkclarkjoseph@atg.state.il.us
cgraham@atg.state.il.us
gls@atg.state.il.us


        and I hereby certify that a true and correct copy of the foregoing Response to Plaintiff’s

12-13-19 Filing was served via regular mail to the following non-CM-ECF participant at the

following address by depositing the same in the U.S. mail located in Springfield, Illinois, with

proper postage prepaid, on December 17, 2019. Under penalties as provided by law pursuant to

735 ILCS 5/1-109, I certify that the statements set forth herein are true and correct:

Barry Johnson, B33367
Inmate Parcels
Dixon Correctional Center
2600 North Brinton Avenue
Dixon, IL 61021

                                                              /s/Jessica N. Klaus


9356850 JKLAUS;MCOVEY




                                                 4
